Citation Nr: 1519482	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for photophobia.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982 with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a notice of disagreement in July 2012 and was provided with a statement of the case in April 2013.  The Veteran perfected his appeal with a June 2013 VA Form 9.  

A review of the Veteran's Veterans Benefits Management System (VBMS) claims file reveals documents have not yet been added.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2011 to April 2014.  

The issues of entitlement to service connection for headaches and photophobia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of TBI.


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met.  38 U.S.C.A. 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in October 2011, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Board notes that treatment record from the Lebanon VA Medical Center dated January 1995 to June 11, 2007 are not available for consideration.  A January 2012 Formal Finding of Unavailability confirm that all procedures to locate these records were followed, but unfortunately to no avail.  The Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board also notes that the Veteran reported at the February 2012 VA examination that he is in receipt of (SSA) benefits for his non-service connected back disability.  Therefore, an attempt to obtain SSA records is not necessary.  

The Veteran was afforded a VA examination in regards to his claimed TBI in February 2012 and an addendum opinion in February 2012.  The Board finds, when taken together, the examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the examiner reconciled his conclusions with the diagnoses of record.  
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a TBI that is related to his military service.  Specifically, on his September 2011 claim, the Veteran reported that during his second tour in the National Guard he was injured when an immersion heater exploded.  The Veteran reported that he was thrown 15 feet into a tree and knocked unconscious.  The Veteran reported that when he recovered he was blind for a period of time.  The Veteran reported that he believed this occurred in 1995.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Active military, naval, or air service includes any period of ACDUTRA (active duty for training) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA (inactive duty for training) during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Turning to the evidence of record, the Veteran's May 1978 enlistment examination is absent of any notations of defects or diagnosis.  

An August 1979 service treatment record shows that the Veteran went home for the weekend and was in an automobile accident with pain to both arms and neck.  The Veteran also had a small scraped area on his forehead and nose.  The examiner diagnosed the Veteran with multiple muscle aches.  

An April 1983 National Guard enlistment report of medical history shows that the Veteran denied a head injury; loss of memory or amnesia; and periods of loss of consciousness of any sort.  

A March 1984 statement of medical examination and duty status shows that the Veteran had a grand mal seizure.  The examiner noted that during the seizure the Veteran bit his tongue but post seizure was awake and oriented.  The examiner noted that other than his tongue, there were no other apparent injuries.  The Veteran's visual fields, strength, and sensitivity were noted as "ok".  The Veteran's "CAT" scan was normal.  The Veteran's electrocardiography (EKG) was abnormal so he was prescribed Dilantin.  

A July 1988 National Guard enlistment report of medical examination shows that the Veteran's head and neurologic were noted as normal.  There were no noted defects or diagnoses.  A July 1988 National Guard enlistment report of medical history shows that the Veteran denied a head injury; loss of memory or amnesia; and periods of unconsciousness.  

A June 1990 treatment record shows that an Emerson burner exploded in the Veteran's face and hair was removed from the eyes up to the Veteran's forehead.  The Veteran was treated for swollen eyes and returned to duty the following day.  

A June 1992 National Guard enlistment report of medical examination shows that the Veteran's head and neurologic were noted as normal.  There were no notations of defects or disease.  A June 1992 National Guard enlistment report of medical history shows that the Veteran denied a head injury; loss of memory or amnesia; and periods of unconsciousness.  

A February 2002 National Guard enlistment report of medical examination shows that the Veteran's head and neurologic were noted as normal.  There were no relevant notations made.  A February 2002 National Guard enlistment report of medical history shows that the Veteran denied a head injury; memory loss or amnesia; a period of unconsciousness or concussions; and loss of memory or amnesia or neurological symptoms.  

A July 2010 VA treatment record shows that the Veteran denied any history of head trauma.  

A July 2011 VA treatment record shows that the Veteran reported a 1995 explosion.

An August 2011 TBI consult noted that in 1994 or 1995 the Veteran was involved in a kerosene explosion in which he was knocked back approximately 10 to 15 feet and hit his head on a tree.  The Veteran reported loss of consciousness for approximately five to ten minutes and upon waking he was unable to see for 15 to 30 minutes.  The Veteran reported that he stayed in a medical tent for two to three days and was discharged back to duty.  The Veteran also reported that in 1985 he had a seizure and fell to the floor with no further reports of seizures.  The TBI consult team diagnosed a mild TBI.  

The Veteran was afforded a VA examination in February 2012 to determine the nature and etiology of his claimed TBI.  The examiner concluded that the Veteran had never had a TBI or any residuals of a TBI.  The examiner noted a minor motor vehicle accident while on leave in August 1979.  The examiner noted that records revealed minor abrasions, no apparent loss of consciousness, return to duty, and minor muscle aches treated with Tylenol.  The examiner noted that no physical therapy or follow up was required and there were no apparent residuals, sequelae, or disability.  The examiner also noted that in March 1984 the Veteran had one seizure with a normal workup and computed tomography (CT) scan.  The examiner noted that the Veteran was briefly prescribed medication which was stopped shortly after.  The examiner noted there had been no seizure activity since.  The examiner noted anecdotal report of loss of brief consciousness during annual training in July 1995.  The examiner noted that the claims file and service treatment records were silent for this episode.  The examiner noted that the Veteran was seen by the local facility TBI team.  The examiner noted that the team did not have access to the claims file or service treatment records.  The examiner noted that they diagnosed mild TBI without apparent sequelae or disability.  The examiner noted multiple vague conditions of new onset that did not appear to be related to military service.  The examiner concluded that "mild TBI (not diagnosed as such)" was not due to or a result of the minor MVA in 1979.  The examiner noted two remote episodes of mild head injury, neither appear to have residual sequelae or prevent securing or maintaining gainful employment.  The examiner noted that there was no documentation provided regarding the alleged 1995 incident that was discussed by the TBI team and neither is apparently related.  The examiner noted that the incident in 1979 "(minor MVA without LOC or meeting VA definition of TBI)" appeared to be noncontributory to any residuals or sequelae or disability.  

In a February 2012 addendum opinion, the VA examiner noted a review of the June 1990 note and concluded there was no supporting documentation of a TBI.  The examiner reported that there was no change in the diagnostic conclusion offered after discussion with patient and review of previous facility TBI team note and previous examination of the Veteran.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of a TBI or residuals of a TBI.  

The Board acknowledges that the Veteran has reported a loss of consciousness from a 1995 gas explosion.  The Board notes that it is unclear whether the Veteran is referring to the June 1990 incident or to another incident.  Assuming that the Veteran is referring to an incident other than the June 1990 accident, the Board notes that the Veteran is competent to report an in-service injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

First, the Veteran's service treatment records are absent of any notation to a 1994 or 1995 kerosene explosion.  The Board finds that if such an injury as severe as the Veteran has reported occurred such would have been documented in his service treatment records.  The Board also finds the Veteran's contemporaneous service treatment records, which include reports of medical history in which the Veteran specifically denied head trauma and loss of consciousness, to be more credible than the Veteran's current assertions.  As such, the Board assigns no probative value to the Veteran's assertions regarding the 1994 or 1995 kerosene explosion.  

Additionally, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board acknowledges the August 2011 VA TBI consult that diagnosed a TBI based on the Veteran's reports of loss of consciousness in the 1994 or 1995 kerosene explosion.  However, as the Veteran's service treatment records are absent of such an incident, and absent of any notation of loss of consciousness, and as the Board has assigned no probative value to the Veteran's assertions regarding the incident, the Board finds that the August 2011 diagnosis of a mild TBI to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  As such, the Board assigns no probative value to the August 2011 VA diagnosis of mild TBI.  

Instead, the Board finds the February 2012 VA examination and addendum opinion, when taken together, to be highly probative to the issue at hand.  Here, the February 2012 examiner is a certified physician assistant who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported lay history.  The rationale also discusses the Veteran's in-service incidents and treatment and reconciles the August 2011 TBI diagnosis.  Furthermore, the conclusions are consistent with the evidence of record, other than the August 2011 TBI diagnosis, that show the Veteran has not been treated for, or diagnosed with, a head injury or loss of consciousness.  

The Board also acknowledges the Veteran's assertions that he has a TBI or residuals of a TBI.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining a TBI or residuals of a TBI, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a TBI or residuals of a TBI requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a currently diagnosed TBI or residuals of a TBI.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to service connection for a TBI is denied.  


REMAND

The Veteran asserts that he has headaches and photophobia related to his military service.  Specifically, on his September 2011 claim, the Veteran reported that during his second tour in the National Guard he was injured when an immersion heater exploded.  The Veteran reported that he was thrown 15 feet into a tree and knocked unconscious.  The Veteran reported that when he recovered he was blind for a period of time.  The Veteran reported that he believed this occurred in 1995.  The Veteran reported that he still has vision issues and is light sensitive.  He reported that he has headaches every day.  

The Veteran was afforded a VA examination in February 2012 to determine the nature and etiology of his headaches.  The examiner noted that the Veteran had been diagnosed with tension headaches in 2009.  The examiner noted that the Veteran had an approximate two year history of headaches starting at the frontal sinus area and traveling to the post cervical spine.  The examiner also noted that the Veteran experienced post cervical spine headache pain.  However, the examiner failed to provide an etiology opinion.  As such, a remand is necessary to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

The Veteran was afforded a VA examination in March 2012 to determine the nature and etiology of the Veteran's claimed photophobia.  The examiner concluded that the Veteran had never been diagnosed with an eye condition other than congenital or developmental errors of refraction.  The examiner noted that the Veteran presented with a chief complaint of photophobia which was possibly related to the Veteran's use of quetiapine for depression and anxiety.  The examiner concluded that the Veteran's photophobia was a subjective complaint and there were no findings of ocular injury or disease found on examination.  The Board notes the examiner's conclusion that the Veteran's photophobia was subjective.  However, the Board finds that photophobia is a manifestation that is capable of lay observation by the person experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation).  Therefore, on remand an addendum opinion should be obtained.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the February 2012 VA headache examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are related to his military service?

In so opining, the examiner should discuss the Veteran's lay assertions and other medical evidence of record.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2. Return the Veteran's claims file and a copy of this remand to the examiner that performed the March 2012 VA eye examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's photophobia is related to his military service, to include the June 1990 Emerson burner explosion? 

In so opining, the examiner should discuss the Veteran's lay assertions and other medical evidence of record, including the July 2011 VA treatment record that notes the Veteran's photophobia is medicine induced and the February 2012 notation that photophobia may be due to the use of quetiapine for depression and anxiety.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


